DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
 Claims 11 and 22 have been amended, claim 24 has been added, claims 1, 5, 7, 8, 10, and 23 have been canceled, and claims 11-13, 18, 20-22, and 24 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11-13, 18, 20-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zorin (US 2007/0051016) in view of Belshe et al. (US 2015/0335094), herein Belshe, Lenderink Technologies ("Pressure Sensitive Adhesives Overlays and Backers"), herein Lenderink, and Everett-Weber et al. (US 2013/0047468), herein Everett-Weber.

Zorin does not specifically disclose that the strap is seamless. Belshe teaches an elongated strap configured to hold backless footwear to a person’s foot, wherein the strap is seamless (a unitary single piece of material; paragraphs 0030, 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the strap of Zorin seamless, as taught by Belshe, in order to provide a strap which is simply and easily manufactured.
Zorin does not disclose folding the first end of the accessory strap around a first portion on a first lateral side of the footwear and securing the first end to the accessory strap between the first and second ends thereof by way of the first attachment mechanism; and folding the second end of the accessory strap around a second portion on a second lateral side of the footwear and securing the second end to the accessory strap between the first and second ends thereof by way of the second attachment mechanism. Belshe teaches a method for holding backless footwear on a person's foot, the method comprising: providing an elongated accessory strap, the accessory strap extending in a longitudinal direction from a first end to a second end and having first and second attachment mechanisms disposed on the first and second ends of the accessory strap, respectively; folding the first end of the accessory strap around a first portion on a first lateral side of the footwear and securing the first end to the accessory strap between the first and second ends thereof by way of the first attachment mechanism; and folding the second end of the accessory strap around a second portion on a second lateral side of the footwear and securing the second end to the accessory strap between the first and second ends thereof by way of the second attachment mechanism; placing a person's foot in the 
Zorin discloses that the adhesive is a double-sided pressure-sensitive adhesive tape that cannot be removed from the ends of the strap (due to permanent adhesive), but does not specifically disclose initially applying pressure of less than a given threshold to secure at least one of the first and second ends to the accessory strap via a respective at least one of the first and second attachment mechanisms, wherein the at least one of the first and second attachment mechanisms is thereafter releasable from the accessory strap; and thereafter applying pressure of greater than the given threshold in order to permanently secure both the first and second ends to the accessory strap between the first and second ends thereof. Lenderink teaches that a double-sided pressure-sensitive adhesive may be used to test for fit (precise location), and then bonded fully when firmly pressed (see last paragraph of page 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive which may be used to test for fit (precise location), and then bonded fully when firmly pressed in order to allow for a more precise fit of the strap to an individual’s foot while also allowing for a secure attachment of the strap to the footwear.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to initially apply 
Zorin discloses that the strap may be made of a plastic film (paragraph 0014; wherein a film is a thin flexible sheet), but does not specifically disclose thermoplastic polyurethane. Everett-Weber teaches a sandal having straps, wherein the straps may be made of a thermoplastic polyurethane material (paragraph 0049). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the strap of thermoplastic polyurethane in order to use a material well known for use in shoe straps which is sufficiently flexible and strong.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, Belshe teaches that the first and second portions of the footwear comprise left and right straps of the footwear (Fig. 6).
Regarding claim 13, Belshe teaches folding the first end of the accessory strap around a rear portion of the left footwear strap and folding the second end of the accessory strap around a rear portion of the right footwear strap (Fig. 4-6).
Regarding claim 18, Zorin discloses removing first and second release liners (liners 24) over the adhesive of the first and second attachment mechanisms prior to securing the first and second ends (paragraph 0018).
Regarding claim 20, Zorin discloses that the strap has a width defined perpendicular to the longitudinal direction, and the first and second attachment mechanisms each have a width that does not exceed the width of the strap (Fig. 4).
Regarding claim 21, Zorin discloses that the strap may be clear (paragraph 0025).
Regarding claim 24, Zorin and Everett-Weber teach that the strap may be made of thermoplastic polyurethane film, but do not specifically disclose polyester thermoplastic polyurethane.  It would have 
Regarding claim 22, Zorin and Everett-Weber teach that the strap may be made of thermoplastic polyurethane film, but do not specifically disclose 90A Shore A polyester thermoplastic polyurethane.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the strap of 90A Shore A polyester thermoplastic polyurethane film in order to use a material well known for use in shoe straps which is sufficiently flexible and strong.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to combine a permanent adhesive with the strap of Zorin because it would destroy the intended function of Zorin. Applicant argues that the strap would then be permanently connected to the bottom of a shoe, resulting in damage to the shoe if the strap is removed. However, the permanent pressure-sensitive adhesive is not combined with Zorin alone, but rather the combination of Zorin and Belshe. Belshe clearly teaches attaching the strap to itself (not the shoe), and therefore a permanent adhesive would not result in any damage to the shoe. 
	Applicant’s further arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Lenderink clearly teaches a pressure-sensitive adhesive which is releasable under a threshold pressure (non-stick movement), and fully bonded under a higher pressure (firmly pressed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732